In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-0355V
                                     Filed: September 5, 2019
                                          UNPUBLISHED


    DESIREA TYLER,

                          Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                         Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On March 7, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she developed a shoulder injury related to vaccine
administration (“SIRVA”) resulting from an influenza vaccine she received on
September 28, 2016. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

       On April 19, 2019, a ruling on entitlement was issued, finding petitioner entitled to
compensation for her SIRVA. On September 4, 2019, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $56,783.48
(including $54,000.00 for pain and suffering, $2,729.63 in out-of-pocket expenses, and
$53.85 in medical mileage). Proffer at 1. In the Proffer, respondent represented that


1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2   National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
petitioner agrees with the proffered award. Id. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $56,783.48 (including $54,000.00 for pain and
suffering, $2,729.63 in out-of-pocket expenses, and $53.85 in medical mileage in the
form of a check payable to petitioner, Desirea Tyler. This amount represents
compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

DESIREA TYLER,                                )
                                              )
                Petitioner,                   )       No. 18-355V
                                              )       Chief Special Master
           v.                                 )       Nora Beth Dorsey
                                              )       ECF
                                              )
SECRETARY OF HEALTH                           )
AND HUMAN SERVICES,                           )
                                              )
             Respondent.                      )
                                              )

         RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

        On April 12, 2019, respondent filed her Rule 4(c) Report, in which she conceded

entitlement. On April 19, 2019, the Court issued a Ruling on Entitlement, finding that

petitioner is entitled to compensation for her left Shoulder Injury Related to Vaccine

Administration (“SIRVA”) as a result of an influenza vaccination. Based on the evidence

in the record, respondent proffers that petitioner receive an award of a lump sum of

$56,783.48 (including $54,000.00 for pain and suffering, $2,729.63 in out-of-pocket

expenses, and $53.85 in medical mileage) in the form of a check payable to petitioner.

This amount represents compensation for all elements of compensation under 42 U.S.C. §

300aa-15(a) to which petitioner is entitled. 1 Petitioner agrees.

        Petitioner is a competent adult. Evidence of guardianship is not required in this

case.




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering.
                           Respectfully submitted,

                           JOSEPH H. HUNT
                           Assistant Attorney General

                           C. SALVATORE D’ALESSIO
                           Acting Director
                           Torts Branch, Civil Division

                           CATHARINE E. REEVES
                           Deputy Director
                           Torts Branch, Civil Division

                           ALEXIS B. BABCOCK
                           Assistant Director
                           Torts Branch, Civil Division

                           s/Camille M. Collett
                           CAMILLE M. COLLETT
                           Trial Attorney
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146
                           Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           Telephone: (202) 616-4098

Dated: September 4, 2019